El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
José Q-. Torres, en su carácter de contador-partidor de los bienes dejados a su fallecimiento por Miguel Lartigaut Puchen, y Armando Mignucci, como apoderado general de *335Ana Minucci, vinda de Lartigaut; y de sus hijos Miguel, Ana y Sofía Lartigaut Minucci, comparecieron ante la Corte de Distrito de Ponce y expusieron, en resumen, lo que sigue:
Miguel Lartigaut Puchen falleció en Yauco en 1907, bajo testamento. Estuvo casado con Ana Minucci y procreó en su matrimonio siete hijos nombrados Miguel, Ana, Sofía, Mi-caela, Juana, Julia y María. A su muerte vivían su esposa Ana y sus hijos Miguel, Ana, Sofía y Micaela. Los tres hijos restantes habían ya muerto, Juana dejando dos hijos llama-dos María y Juan Pietri; Julia dejando dos hijos nombra-dos Julia y Ana Eodríguez, y María, dejando cinco hijos lla-mados Ana, Mariana, Juan, Isabel y Eosa Mattei.
En 1908 se practicaron las operaciones divisorias. Exis-tían deudas, unas reconocidas por el propio testador y otras por sus herederos, y para su pago se adjudicaron varios bie-nes, entre ellos inmuebles, de la herencia, al heredero Miguel Lartigaut Minucci. Entre los herederos los había menores de edad y no se obtuvo autorización judicial para la indicada adjudicación de los bienes inmuebles. Eso no obstante las operaciones particionales fueron aprobadas por la Corte de Distrito de Ponce el 30 de noviembre de 1908.
Miguel Lartigaut Minucci vendió un condominio en una de las fincas que se le adjudicaron a Armando Mignucci Calder y éste, en 1918, estableció demanda contra Ana Mattei y otros sobre división de la finca. La parte demandada ex-eepcionó la demanda basándose en que el demandante carecía de acción por ser nula la adjudicación del condominio que se le había vendido y que existiendo herederos menores de edad no se había solicitado la autorización judicial necesaria. El pleito fué resuelto sobre las alegaciones por sentencia, que es firme, en favor de los demandados.
Partiendo de la base de la validez de las operaciones divisorias, Miguel Lartigaut Minucci no sólo vendió el condo-minio indicado, si que también pagó las deudas, vendió otras *336de las fincas que se le adjudicaron y constituyó hipoteca so-bre una que conservó en su poder. Todas esas transacciones se inscribieron en el registro y también lo fueron las reali-zadas por varios de los restantes herederos.
Y basándose en los hechos alegados, suplicaron a la corte que: “en bien de la justicia y adoptando un procedimiento de equidad que convalide los títulos e inscripciones de los adjudicatarios en la testamentaría mencionada y sus suce-sores, se sirva disponer que se convoque a todos los inte-resados en aquélla a una comparecencia, al objeto de oírseles por sí o mediante apoderado o abogado, y en definitiva, dic-tar una orden permitiendo acreditar en forma adecuada la necesidad y utilidad de las adjudicaciones hechas en pago de deudas en la forma y manera que indicó el contador par-tidor testamentario en su informe y si esto se acreditare, a satisfacción de la corte, que autorice tales adjudicaciones, y, acto seguido, ratifique la sentencia de noviembre 30, 1908, en todas sus partes, ya que toda otra cuestión, independiente de la aquí planteada, fué vista y resuelta por este tribunal, cons-tituyendo cosa juzgada.”
A la anterior solicitud se opusieron Rosa e Isabel Mattel Lartigaut, menores de edad, representadas por su padre An-drés Maítei, alegando la sentencia dictada en el pleito de que se deja hecho mérito.
fíe practicó prueba, se oyó el dictamen favorable del fiscal, y finalmente la corte autorizó a los promoventes “para que formulen con arreglo a derecho la solicitud de autorización judicial por razones de utilidad y necesidad, para las adju-dicaciones en pago de deudas, a que se contrae este caso.” La resolución dictada se tituló sentencia y de ella apelaron los promoventes para ante esta Corte Suprema.
La cuestión envuelta es interesante y digna de estudio, pero no estamos en condiciones, dé resolverla. La corte de distrito nada decidió en el fondo. Simplemente autorizó que. *337la petición fuera presentada. Su resolución no es una sen-tencia final de la cual pueda apelarse. No resuelve en defi-nitiva los derechos de las partes. Ni siquiera prejuzga la decisión final. No sólo podría la corte declarar después de oídas las pruebas sin lugar la autorización, sino que podría desestimar por improcedente el procedimiento adoptado. No es usual la forma en que se ha actuado. Por regla general no se pide previamente a la corté que autorice el procedi-miento que deba seguirse, sino que la parte que gestiona lo elige y asume el riesgo de su elección, dejando a la otra parte que levante las cuestiones que estime pertinentes o a la corte que por su propio acuerdo las ponga de relieve y las re-suelva.
Una sentencia es la decisión definitiva sobre los derechos; de las partes en un pleito o procedimiento. Artículo 188 del Código de Enjuiciamiento Civil.
“Una sentencia,” dice R. C. L., “es la última palabra de la ley en una controversia judicial. Puede por tanto definirse como la con-sideración y determinación final por una corte de jurisdicción com-petente sobre los asuntos a ella sometidos en una acción o procedi-miento. Una definición más precisa es que una sentencia es la con-clusión de derecho sobre los asuntos contenidos en los autos, o la aplicación de la ley a las alegaciones y a los hechos, como han sido declarados probados por la corte o admitidos por las partes, o pre-sumidos como existentes por la rebeldía de éstas en el curso de pro-cedimientos judiciales. D.ebe notarse que es sólo una sentencia la que es pronunciada entre las partes en un pleito sobre los asuntos sometidos a la corte para decisión.” 15 R. C. L., 569-570.
Considerada la resolución de que se trata como una reso-lución o sentencia interlocutoria, tampoco es apelable por no encontrarse comprendida dentro de las resoluciones y sentencias interlocutorias a que se refiere el No. 3 del artículo 295 del Código de Enjuiciamiento Civil. Véase también el caso de Días v. Cividanes, 29 D. P. R. 581.
Por virtud de lo expuesto, opinamos que debe desesti-*338marse el recurso, quedando, desde luego, en libertad las par-tes y la corte para actuar en la forma que proceda en derecho.

Desestimado el recurso.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.